ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of` --

)

)
_ ) ASBCAN0.60613

)

)

Under Contract No. W91B4M-09-C~7256

APPEARANCE FOR THE APPELLANT:
General Director

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief Trial Attomey
CPT Sarah E. Park, JA
MAJ Christopher C. Cross, JA
Trial Attomeys

OPINION BY ADMINISTRA'I`IVE JUDGE O’CONNELL ON APPELLANT’S
MOTION FOR RECONSIDERATION

On 28 December 2016, appellant submitted two emails and several attachments
that together were deemed a timely-filed motion for reconsideration of our
5 December 2016 decision _ 17-1 BCA 11 36,588)
which dismissed the appeal for lack of jurisdiction. The government was provided an
opportunity to respond to appellant’s motion. No response was received.

The standards f`or deciding a motion f`or reconsideration are well established.
Reconsideration does not provide a party an opportunity to reargue issues that were
previously raised and decided. Precision Standard, Inc., ASBCA No. 58135, 16~1
BCA 11 36,504 at 177,859. The movant must establish a compelling reason to modify
the earlier decision. Id. We look to whether the movant presents newly discovered
evidence, mistakes in findings of` fact, or errors of law. ld.

Our 5 December 2016 decision held we lacked jurisdiction over the appeal
because the documents accompanying appellant’s 28 October 2016 submission in
response to the govemment`s motion to dismiss did not establish that a claim was
submitted to a contracting officer prior to the filing of` the appeal. Appellant`s first
28 December 2016 email attached a document that, among other things,
communicated dissatisfaction with our earlier decision, sought $71,000 under the
contract, and requested the contact information of the cognizant contracting officer.
The second 28 December email attached several documents. One document is deemed
by appellant as a claim for $71,000. The remaining documents appear to be the same
documents that were a part of` appellant’s 28 October 2016 submission which were
considered in our earlier decision. Appellant has not presented any newly discovered

evidence, mistakes in findings of fact, or errors of law that would warrant alteration of
our 5 December decision. To the extent that appellant seeks a decision from a
contracting officer on its claim, the government has indicated that it provided the
contact information of the cognizant contracting officer to which appellant may submit
its claim (see Bd. corr. file, gov’t ltr. dtd. 5 January 2017). Accordingly, appellant’s
motion for reconsideration is denied.

Dated: 27 February 2017

WMU.OGM

'M`ICHAEL N. O’CoNNELL
Administrative Judge

Armed Services Board

of Contract Appeals

 

 

IM IM

MARK N. STEMPLER (/ RICHARD SHACKLEFORD
Administrative Judge Administrative Judge

Acting Chairrnan Vice Chairman

Armed Services Board Armed Services Board

of Contract Appeals of Contract Appeals

I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60673, Appeal of -

_ rendered in conformance with the Board's Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals

1~)